Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 28 July 2022 was received.  Claims 3-517-30 were cancelled.  Claims 1-3, 10, 12, and 16 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Interpretation
Regarding limitations recited in Claims 1 which are directed to a manner of operating the disclosed device (e.g. “usable in a lithium-ion battery”, etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

It is noted that claims 1 and 2 recite product-by-process limitations (e.g. obtained by a molten route…partial pressures…temperature).  "Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The battery structure of Sonntag is similar to that of the Applicant’s, Applicant's Sonntag*  is not given patentable weight in the

Claim Objections
Claim 1 is objected to because of the following informalities:  
(a) the term “comprises” should be after the phrase “starting polymer” and before “(i)”, and
(b) in the line one up from the bottom, the phrase “solvent-free a precursor” should recite “a solvent-free precursor”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-16 are withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Sonntag et al. in view of Hallac et al. on claims 1-6 and 9-16 is maintained with modifications to reflect the amendments to the claims.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Sonntag et al. in view of Hallac et al. on claim 7 and 8 are maintained with modifications to reflect the amendments to the claims.


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2016/0340476) in view of Hallac et al. (US 2016/0149263).

Regarding claims 1 and 2, Sonntag discloses a cathode composition [0020, 0036], the cathode composition comprising an active material [0036] which comprises, an electrically conductive filler [0036] and a polymeric binder, wherein said polymeric binder comprises at least one modified polymer which is a product of a thermal oxidation reaction of a starting polymer and which incorporates oxygenated groups comprising CO groups (polyalkene carbonate) [0032, 0041, 0042], in which the starting polymer;
(i) comprises a nonhydrogenated acrylonitrile/butadiene copolymer (NBR) and/or a hydrogenated acrylonitrile/butadiene copolymer (HNBR) [0042] which each exhibit(s) a content by weight of units resulting from acrylonitrile being around 36% (Zetpol 2010L) [0054-0077], the at least one modified polymer being crosslinked by the thermal oxidation reaction [0042] or,
(ii) is an aliphatic polyolefin [0042],
the cathode composition obtained by a molten route and without evaporation of solvent (melt process and without solvent), the cathode composition being a product of said thermal oxidation reaction (thermal decomposition under air) at temperatures of 230°C [0062, 0067, 0079] applied to a solvent-free precursor mixture comprising said active material, said electrically conductive filler, said starting polymer and a sacrificial polymer phase [0020-0021] with the use of any other active material known to those skilled in the art [0036] but does not explicitly teach the weight of units resulting from acrylonitrile being equal to or greater than 40%, the polyolefin to be polar, the at least one modified polymer having a content by weight of oxygen atoms of between 2% and 10% inclusive, or an alloy of lithium nickel cobalt aluminum oxides.  
However in regards to the weight of units resulting from acrylonitrile and the weight of oxygen atoms, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  Furthermore, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
	In regards to the polarity of the polyolefin, a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. Since the closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein)  MPEP 2144.08.
	
	Hallac teaches a lithium ion battery (Abstract) where the cathode active material includes any active material capable of undergoing lithium intercalation and deintercalation including lithium nickel cobalt aluminum oxide (NCA) [0047-0048]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a lithium metal oxide such as NCA for the active material in Sonntag because Hallac teaches NCA as a viable cathode active material. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Regarding claim 3, Sonntag discloses the cathode composition of claim 1, wherein the cathode composition forms a film deposited on a2Docket No. 529772USPreliminary Amendment metal current collector, to form a cathode with said film, with a thickness of said film equal to or greater than 90 µm (50 μm and 150 μm) [0045].  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 4, Sonntag discloses the cathode composition of claim 1, wherein said sacrificial polymer phase comprises at least one poly(alkene carbonate) polyol (HNBR) comprising end groups [0032], more than 50 mol% of which comprise hydroxyl functional groups (HNBR) [0042].  
Regarding claims 5 and 6, Sonntag discloses the cathode composition of claim 4, wherein said at least one poly(alkene carbonate) polyol is a linear aliphatic diol selected from the group consisting of a poly(ethylene carbonate) diol and a poly(propylene carbonate) diol [0032, 0042, 0066] but does not explicitly teach a weight-average molecular weight of between 500 g/mol and 5000 g/mol. 
However, Sonntag recognizes the weight fractions of the various components including the binder forming phases [0042, 0047] affects the controlled porosity for the desired application [0018-0019]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the organic compounds to the desired weight fractions, including its molecular weight since it has been held that discovering the optimum ranges for a result effective variable such as weight fractions involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07
	
Regarding claim 9, Sonntag discloses the cathode composition of claim 1, wherein cathode composition exhibits a porosity by volume [0027], obtained by decomposition of said sacrificial polymer phase, of greater than 30% [0044].  
Regarding claims 10-12, Sonntag discloses the cathode composition consists of a crosslinked or noncrosslinked elastomer including hydrogenated acrylonitrile/butadiene copolymer (HNBR) [0042] but does not explicitly teach a weight resulting from acrylonitrile equal to or greater than 40% / 44%, which is crosslinked by said thermal oxidation reaction to give said at least one modified polymer, an iodine value, or content by weight of oxygen atoms.  
However, Sonntag recognizes the binder is preferable to provide continuity of the elastic properties over a temperature range approximately from −20° C. to 80° C, whence the preferential use of elastomers such as HNBR or ethylene/acrylate copolymers [0042].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary and modify the composition/parameters of the copolymers used to form the binder forming phase to meet the requirements for its use as a binder forming phases as desired.  It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). Furthermore, the courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 13, Sonntag discloses the cathode composition of claim 12, wherein said oxygenated groups of said at least one modified polymer comprise, in addition to said CO groups, OH groups, and C=O, C-O and -OH bonds defining: - carbonyl groups, comprising carboxylic acid, ketone and optionally ester functional groups, - aldehyde groups, and - alcohol groups (acid, alcohol) [0043].  
Regarding claim 14, Sonntag discloses the cathode composition of claim 12, wherein said nonpolar aliphatic polyolefin is selected from the group 5Docket No. 529772USPreliminary Amendmentconsisting of a homopolymer of an aliphatic olefin, a copolymer of at least two aliphatic olefins and mixtures thereof [0042].  
Regarding claim 15, Sonntag discloses the cathode composition of claim 14, wherein said nonpolar aliphatic polyolefin is not crosslinked (noncrosslinked elastomer) [0042].  
Regarding claim 16, Sonntag further discloses the cathode composition of claim 1, wherein the cathode composition comprises: 
- greater than 85% by weight of said active material [0055, 0070, 0075], 6Docket No. 529772US Preliminary Amendment 
- less than 5% by weight of said polymeric binder [0055, 0070, 0075], and 
            - between 1% and 10% by weight of said electrically conductive filler, which is selected from the group consisting of a carbon black, a cellulose-derived carbon, an expanded graphite, a carbon fiber, a carbon nanotube, a graphene and mixtures thereof (claim 15), said sacrificial polymer phase being at least partially removed by said thermal oxidation applied to said precursor mixture [0055, 0070, 0075]. It has been held that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity” (MPEP 2131.03).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. in view of Hallac et al. as applied to claim 4 above, and further in view of Yui (JP2006169323A, machine translation).
The teachings of Sonntag and Hallac as discussed above are herein incorporated.
Regarding claims 7 and 8, Sonntag is silent towards the cathode composition further comprises a reactive polysiloxane or polyisocyanate compound further selected from the group consisting of an organodisiloxane and an organodiisocyanate, said at least one poly(alkene carbonate) polyol being functionalized by grafting, to said end groups, siloxane or isocyanate groups which result from said reactive polysiloxane or polyisocyanate compound.  
Yui teaches a polysiloxane based graft polymer in which a carbon-carbon double bond is connected to a silicon atom via a group having at least one functional group to thereby form a polymer having desired physical properties [0002, 0008-0010] including monomers inclusive of organodisiloxane [0004-0005].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a polysiloxane reactive moiety including organodisiloxane in the composition of Sonntag and Hallac because Yui recognizes that the grafting of such functional groups provides for combined physical properties. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Sonntag only teaches a heat treatment of a precursor mixture in an oven under air which an inert gas because air predominantly consists of nitrogen,
(b) Sonntag’s example for the ethylene/ethyl acrylate knowingly is a polar polymer due to the acrylate comonomer as noted by the instant applications specification, and
(c) the instant specification demonstrates the criticality of the features regarding the content by units resulting from acrylonitrile equal to or greater than 40% and of the content by weight of oxygen atoms between 2% and 10%.

In response to Applicant’s arguments, please consider the following comments:
(a) Air is clearly recognized by a skilled artisan to provide an oxidizing environment.  The presence of nitrogen does not make air inert.  This is also clearly stated and recognized by the instant specification which states “while subjecting them to a thermal oxidation under ambient air, in order to decompose this sacrificial phase and to functionalize the corresponding binder” [0121 of PGPub], 
(b) the broader teaching of Sonntag as recognized in paragraph 0042 does not exclude polar aliphatic olefins.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), and
(c) The test data as presented with the instant specification does not provide examples which would show any criticality with respect to the (a) content by weight of units resulting from acrylonitrile, or (b) the content by weight of oxygen atoms being between 2% and 10% as argued by the applicant.  Table 1 show example with binders consisting of modified HNBR or modified EPDM with no clarifications as to which are comparative examples outside of the claimed range or if such examples exists. Table 2 merely provides additional tests showing varied thickness and thermal degradation under nitrogen. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727